Title: To Benjamin Franklin from Johann Thaddeus de Ehet and Other Consulship Seekers, [16 November 1782]
From: Ehet, Johann Thaddeus de
To: Franklin, Benjamin


The expectation that the independence of the United States would soon be recognized by all the powers of Europe caused many to anticipate the need for agents to represent American commercial and other interests in Europe. On November 16, Johann Thaddeus de Ehet wrote in German from Augsburg, offering his services. Franklin wrote on the letter: “Mr Grand is requested to procure a Translation of this Letter, or at least some Account of its purport.” We publish below the French summary that Franklin received.
On December 7, the abbé Bertholon, writing from the Hôtel des invalides in Paris and signing himself as a member of numerous academies and a professor of experimental physics, renews his acquaintance with Franklin for the purpose of recommending a man he knows well, Pierre Galibert, a merchant from Beziers. Galibert has experience in foreign trade and is extremely trustworthy. Bertholon undoubtedly forwarded an undated petition from Galibert, who describes himself as a merchant of Sète and proposes himself as a consul from that port. He asks Franklin to consider the advantages of Sète over Bordeaux: the wines and brandies are not subject to the heavy duties of Bordeaux, and there is ready access to both the woolens of Languedoc and the silks of Lyon. He puts himself forward as the man to teach the American captains the customs of the country and to direct them in their mercantile affairs.
André [Andrew] Chester writes an undated memoir (presumably in December), in hopes of being named consul at Marseille. The son of an immigrant from Derby, England, he is 42 years old and since August, 1778, has been the official English translator for the Admiralty of Marseille. Recently, when the first American ship appeared at that port, Chester was named to fill the role of consul, there being no duly appointed official for the young nation. His training and experience qualify him for the position of consul, and he attaches testimonials from high officials at Marseille: Pléville Le Pelley, naval commandant at Marseille; Gaudemar, an admiralty official; Bertin, commissary of the port; and the marquis de Miran, commandant of Provence.
Cavelier fils, a merchant and former city official at Dieppe, is keen to promote the port at Dieppe where many ships are being built. The rates for transporting goods from Picardy, Normandy, and other provinces to Dieppe are low, and the considerable commerce derived from the local saltworks has secured to the city trade links throughout the kingdom. With the coming peace, the city’s large tobacco manufactory offers a wealth of opportunities to American merchants who can exchange American tobacco for local dry goods and all that the nearby market of Paris can supply. Cavelier begs the American minister to appoint him consul at Dieppe. Mr. Deane, an American residing in the Dieppe suburbs to whom Franklin administered the oath of allegiance, has promised to speak to Franklin of Cavelier’s helpfulness in lodging troops there in 1780. Both the comte Dethianges, lieutenant general in the royal army, and the abbé Marie, professor of mathematics, can testify to his suitability for the consulship.
Jacques Chapel writes on January 9 from Valenciennes, where he has a batiste factory. He thanks Franklin for his willingness, at the marquis de Castries’ behest, to assist him in forming ties with American commercial houses in the United States and in Europe. His wife, who will present this letter, will deliver notices he has had printed describing the articles he can supply and giving directions for placing orders. Will Franklin also support his candidacy as American agent for the coastal area between Calais and Ostend? he asks in conclusion.
Writing from her mother-in-law’s address, rue Chapon in the Marais, on January 16, Mme Mandat de Fraguier recommends for the post of consul at Lyon a man of merit, the sieur Nivière, who has been recommended to her by the abbé Rojat. She encloses the abbé’s letter to her and sends greetings from her husband.
On January 20, Jean-Guillaume (Johann Wilhelm) Backhaus, a doctor of law, writes from Hanover to offer his services in public as well as commercial affairs. Planning to move to Hamburg, he encloses a four-page memoir describing the advantages to the United States of having a consular presence in that city, where all the princes and states of Europe are represented. He himself is a former representative of the duchy of Holstein, and can draw on his negotiating experience and his contacts in several Courts of Europe as well as with most of the artisans and manufacturers of Germany. He intends to associate with one of the most reliable commercial houses of Hamburg to ensure the best service to the Americans. Finally, he offers to serve as the intermediary for all mail from America to be distributed in Germany, and he is willing to forward to America letters from merchants and manufacturers of Germany and northern Europe.
 
  
   
   French summary and ALS: American Philosophical Society


[November 16, 1782]
Mr Jno. Thaddeus de Ehet à Augsbourg, conseiller à la Chambre pour l’Inspection des Comptes, profite de l’Epoque où l’Indépendance des Etats unis d’Amérique est reconnue par l’Angleterre, & où elle ne doit pas tarder à l’etre par les autres puissances de l’Europe, en particulier par la Diete de l’Empire, pour réitérer Sa prière à Monsieur le Docteur Franklin, au Sujet de la Correspondence que les Etats unis ne manqueront pas d’avoir avec les principales villes d’Allemagne, & lui offre Ses Services pour les matières de Politique, Commerce & Jurisprudence qui pourront les intéresser à Augsbourg.
C’est le but de Sa longue lettre ègalement mal ècrite & mal orthographiée.
